Exhibit 10.1

Execution Version

 

 

 

FACILITY AGREEMENT

dated as of

November 2, 2020

between

BLACKSTONE PRIVATE CREDIT FUND

and

GOLDMAN SACHS BANK USA

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

ARTICLE I

     1  

ARTICLE II

  

THE PORTFOLIO INVESTMENTS

     10  

SECTION 2.01. Purchases of Portfolio Investments

     10  

SECTION 2.02. Procedures for Purchases

     10  

SECTION 2.03. Conditions to Purchases

     10  

SECTION 2.04. Sales of Portfolio Investments

     11  

SECTION 2.05. Voting of Portfolio Investments

     11  

SECTION 2.06. Documentation, Reports, etc.

     12  

SECTION 2.07. Accelerated Sale Events

     12  

SECTION 2.08. Principal and Interest Proceeds

     12  

ARTICLE III

  

FACILITY SALES

     12  

SECTION 3.01. Facility Sales

     12  

SECTION 3.02. Documentation

     12  

SECTION 3.03. Received Payment Amount

     13  

ARTICLE IV

  

FACILITY PAYMENTS

     13  

SECTION 4.01. Facility Fees; Unused Fees; Breakage

     13  

SECTION 4.02. Expenses; Portfolio Investment Sale Losses

     14  

SECTION 4.03. Payments Generally; Default Interest; Right of Set-off

     14  

ARTICLE V

  

REPRESENTATIONS, WARRANTIES AND COVENANTS

     15  

SECTION 5.01. Representations and Warranties

     15  

ARTICLE VI

  

EVENTS OF DEFAULT

     16  

ARTICLE VII

  

MISCELLANEOUS

     18  

SECTION 7.01. Notices

     18  

SECTION 7.02. No Waiver

     18  

SECTION 7.03. Indemnity; Damage Waiver

     18  

SECTION 7.04. Amendments

     19  

SECTION 7.05. Successors; Assignments

     19  

SECTION 7.06. Governing Law; Submission to Jurisdiction; Etc.

     19  

SECTION 7.07. Counterparts

     20  

SECTION 7.08. Headings

     20  



--------------------------------------------------------------------------------

Schedules    Schedule 1    Form of Purchase Request Schedule 2    Terms of
Distressed Facility Sale Confirmation Schedule 3    Terms of Par/Near Par
Facility Sale Confirmation Exhibit    Exhibit A    Form of Distressed Facility
Sale Confirmation Exhibit B    Form of Par/Near Par Facility Sale Confirmation

 

- ii -



--------------------------------------------------------------------------------

FACILITY AGREEMENT (this “Agreement”) dated as of November 2, 2020 (the “Closing
Date”) between BLACKSTONE PRIVATE CREDIT FUND (the “Company”); and GOLDMAN SACHS
BANK USA (the “Financing Provider”).

Accordingly, the parties hereto agree as follows:

ARTICLE I

Defined Terms. When used herein, the following terms shall have the following
meanings:

“Accelerated Sale Date” means, with respect to any Portfolio Investment:

(a) in respect of an Accelerated Sale Event pursuant to clause (a) of the
definition thereof, the date of such event;

(b) in respect of an Accelerated Sale Event pursuant to clause (b) of the
definition thereof, the fifth (5th) Business Day after the date on which the
Company provides notice of such event to the Financing Provider; and

(c) in respect of an Accelerated Sale Event pursuant to any clause other than
(a) or (b) of the definition thereof, the fifth (5th) Business Day after the
date on which the Financing Provider provides written notice of such event to
the Company.

“Accelerated Sale Event” means, with respect to any Portfolio Investment, the
occurrence of any of the following:

(a) a Facility Acceleration Event;

(b) an election by the Company to declare an Accelerated Sale Event pursuant to
Section 2.04 or 2.07(b);

(c) an event of default that has occurred and is continuing under the Underlying
Documentation for such Portfolio Investment;

(d) a Conversion Event in respect of such Portfolio Investment;

(e) an Adverse Claim Event in respect of such Portfolio Investment;

(f) an Illegality Event in respect of such Portfolio Investment; or

(g) such Portfolio Investment becomes an Ineligible Investment.

“Additional Funded Amount” means, with respect to any Portfolio Investment, an
amount equal to (i) the aggregate principal amount of loans funded by the
Financing Provider after the Relevant Settlement Date to satisfy its delayed
draw funding obligations in respect of such Portfolio Investment minus (ii) the
amount of “original issue discount” (if any) applicable to such funding minus
(iii) the amount of any fees and expenses (excluding if taken in the form of
“original issue discount”) netted from such funding.



--------------------------------------------------------------------------------

“Adverse Claim Event” means, with respect to any Portfolio Investment, (a) the
existence of any lien, claim, security interest or other encumbrance ranking, in
whole or in part, in priority to the Financing Provider’s interest in and to
such Portfolio Investment (other than any lien, claim, security interest or
encumbrance (i) created by the Financing Provider, (ii) in favor of any creditor
or other person on account of any obligations of the Financing Provider or any
of its Affiliates or (iii) which arises pursuant to, or which is permitted
under, the terms of the relevant credit documentation) or (b) the commencement
of any legal proceedings against the Financing Provider by any person on account
of an obligation owed to such Person by the Company (and, for the avoidance of
doubt, not any creditor or other person on account of any obligations of the
Financing Provider or any of its Affiliates) in respect of any claim respecting
the Financing Provider’s ownership of such Portfolio Investment which, if such
claim were to be upheld by a court having the requisite jurisdiction, would
impugn, negate or subordinate, in whole or in part, the Financing Provider’s
legal and beneficial ownership of such Portfolio Investment or which would
subject or subordinate, in whole or in part, the Financing Provider’s ownership
of such Portfolio Investment to any lien, claim, security interest or
encumbrance in favor of any other party.

“Affiliate” shall mean, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, a Person (a “Controlled Person”)
shall be deemed to be “controlled by” another Person (a “Controlling Person”) if
the Controlling Person possesses, directly or indirectly, power to direct or
cause the direction of the management and policies of the Controlled Person
whether by contract or otherwise. Anything herein to the contrary
notwithstanding, the term “Affiliate” shall not include any Person that
constitutes an Portfolio Investment held by the Company or any of its Affiliates
in the ordinary course of business.

“Aggregate Received Interest Amount” means, on any date, an amount equal to the
sum of all Received Interest Amounts received by the Financing Provider during
the period beginning on (and including) the most recently occurring Payment Date
(or, on any date prior to the first Payment Date, the Closing Date) and ending
on (and excluding) such date.

“Agreement” has the meaning set forth in the introductory paragraph.

“Applicable Margin” means a rate per annum equal to 1.70%.

“Applicable Purchaser” means, on any date, (a) if the Capital Condition is not
satisfied on such date, the Initial Purchaser, and (b) if the Capital Condition
is satisfied on such date, the Company.

“Average Financing Amount” means, with respect to any Facility Fee Period, the
sum of the Financing Amount on each day in that period divided by the actual
number of days in that period.

“Average Unused Amount” means, with respect to any Facility Fee Period, the sum
of the Unused Amount on each day in that period divided by the actual number of
days in that period.

“Business Day” means any day on which commercial banks and foreign exchange
markets settle payments in New York City.

“Capital Condition” means a condition that shall be satisfied on and after the
date on which the Company receives aggregate subscriptions of $400,000,000 or
greater deposited from escrow into its custody account.

 

- 2 -



--------------------------------------------------------------------------------

“Closing Date” has the meaning set forth in the introductory paragraph.

“Commitment Amount” means on any date (a) prior to January 1, 2021,
$200,000,000, (b) on or after January 1, 2021 and prior to the Facility End
Date, $300,000,000 and (c) on or after the Facility End Date, zero.

“Company” has the meaning set forth in the introductory paragraph.

“Company Parties” means the Company and the Guarantors.

“Conversion Event” means, with respect to any Portfolio Investment:

(a) such Portfolio Investment is restructured by way of an amendment or
modification to the Underlying Documents after such Portfolio Investment was
approved by the Financing Provider in any way such that the Portfolio Investment
ceases to be, in the reasonable determination of the Financing Provider, a First
Lien Loan or Second Lien Loan (as applicable based on the characterization of
such Portfolio Investment immediately prior to such restructuring); or

(b) the principal amount of such Portfolio Investment is, by way of an amendment
or modification to the Underlying Documents after such Portfolio Investment was
approved by the Financing Provider , converted into any non-cash assets or
securities (whether of the relevant obligor or any other entity or person),
including options, warrants and income trust units or depository receipts
representing such securities, irrespective of whether the Financing Provider may
have consented to such conversion.

“Daily Holiday Amount” means, on any date, an amount equal to the sum, for each
Portfolio Refusal occurring on such date, of the product of (i) the Requested
Amount in respect of the rejected Portfolio Investment multiplied by (ii) the
lesser of (a) the Initial Purchase Percentage specified in the related Purchase
Request Form and (b) 100%.

“Default” means any event that, with notice or lapse of time or both, would
constitute an Event of Default.

“Default Sale” has the meaning set forth in Section 7.02(a)(iv).

“Designated Assignee” has the meaning set forth in Section 3.01.

“Distressed Facility Sale Confirmation” means the LSTA Distressed Trade
Confirmation attached as Exhibit A hereto.

“Distressed Loan” means a loan, the purchase and sale of which would, in
accordance with market convention in effect as of the date of determination, as
determined by the Financing Provider in its reasonable discretion, settle on
distressed documents rather than par documents; provided that with respect to
any loan which trades in the U.S. secondary loan market, if the LSTA has
conducted a shift poll in respect of whether the market has shifted to utilizing
distressed documents for purposes of settling trades in the relevant loan, the
determination of such shift poll shall be determinative of whether such loan
constitutes a Distressed Loan.

“Eligibility Criteria” means, with respect to any loan obligation or Portfolio
Investment, such loan obligation or Portfolio Investment, as applicable, (a) is
a First Lien Loan or Second Lien Loan or (b) otherwise satisfies such criteria
as mutually agreed upon in writing by the Financing Provider and the Company on
or prior to the related Purchased Request being made.

 

- 3 -



--------------------------------------------------------------------------------

“Eligible Reference Loan” means a loan obligation that satisfies the Eligibility
Criteria.

“Event of Default” has the meaning set forth in Section 7.01.

“Facility Acceleration Event” means (a) the occurrence of any Event of Default
set forth in Section 7.01(d) or (e); or (b) the Financing Provider electing to
declare a Facility Acceleration Event pursuant to Section 7.01 following the
occurrence and during the continuance of any other Event of Default.

“Facility Documents” means this Agreement and the Facility Guaranty.

“Facility End Date” means June 30, 2021.

“Facility Fee” has the meaning set forth in Section 4.01(a).

“Facility Fee Amount” means, with respect to any Facility Fee Period, an amount
equal to the product of:

(a) the Average Financing Amount for such Facility Fee Period;

(b) the Facility Fee Rate for such Facility Fee Period; and

(c) the actual number of days in such Facility Fee Period divided by 360.

“Facility Fee Period” means the period from, and including, the previous
Facility Fee Period End Date to, but excluding, the next occurring Facility Fee
Period End Date, provided that:

(a) the initial Facility Fee Period shall begin on (and include) the Closing
Date; and

(b) the final Facility Fee Period shall end on (but exclude) the Termination
Date.

“Facility Fee Period End Date” means (a) the 10th calendar day of January,
April, July and October until the Termination Date, beginning January 10, 2020,
(b) the Facility End Date and (c) the Termination Date.

“Facility Fee Rate” means, with respect to any Facility Fee Period, a per annum
rate equal to the sum of (a) the LIBOR Rate in respect of such Facility Fee
Period and (b) the Applicable Margin.

“Facility Guaranty” means that certain Guarantee Agreement entered into on the
Closing Date by and among the Guarantors and the Financing Provider.

“Facility Payment Amount” means, with respect to any Payment Date, an amount
equal to (a) the Facility Fee Amount in respect of the most recently ended
Facility Fee Period plus (b) the Unused Fee Amount in respect of the most
recently ended Facility Fee Period minus (c) the Aggregate Received Interest
Amount as of such Payment Date.

“Facility Purchase Price” means, with respect to a Portfolio Investment and a
Facility Sale Transaction, the percentage equal to:

(a) (i) the Initial Value plus (ii) the Additional Funded Amount minus (iii) the
Principal Repayment Amount; divided by

(b) the Outstanding Principal Amount.

 

- 4 -



--------------------------------------------------------------------------------

“Facility Sale Date” means, with respect to any Portfolio Investment, the date
on which the Company and the Financing Provider are deemed to enter into a
Facility Sale Transaction in respect of such Portfolio Investment pursuant to
which the Financing Provider will sell such Portfolio Investment to the Company
on the terms set forth herein, which date shall be the earlier to occur of
(a) the Accelerated Sale Date (if any) in respect of such Portfolio Investment
and (b) five (5) Business Days prior to the Facility End Date.

“Facility Sale Settlement Date” means, with respect to any Portfolio Investment,
the date on which settlement occurs under the applicable Trade Confirmation
governing the terms of the Facility Sale Transaction in respect of such
Portfolio Investment.

“Facility Sale Transaction” means a binding transaction entered into between the
Financing Provider and the Company pursuant to which the Company agrees to buy
from the Financing Provider, and the Financing Provider agrees to sell to the
Company, the relevant Portfolio Investment on and in accordance with the terms
set forth in this Agreement.

“Failed Settlement Obligations” has the meaning set forth in Section 4.02(a)(3).

“Financing Amount” means, on any date of determination, an amount equal to the
sum of the Relevant Principal Amount for each Portfolio Investment.

“Financing Provider” has the meaning set forth in the introductory paragraph.

“First Lien Loan” means a non-revolving, senior secured term loan, including any
delayed draw term loan, documented by way of a loan or credit agreement which
trades as a “first lien loan” as determined by the Financing Provider under
then-current trading practices in the primary or secondary loan market, as the
case may be and which is not a Distressed Loan.

“Fitch” shall mean Fitch Ratings, Inc., also known as Fitch Ratings, and its
successors.

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity, officer or
examiner exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to any government or any court, in
each case whether associated with a state of the United States, the United
States, the United Kingdom, the European Union or any other foreign entity or
government (including any successor to any of the foregoing).

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.

“Guarantors” means Blackstone Holdings Finance Co. L.L.C., Blackstone Holdings I
L.P., Blackstone Holdings AI L.P., Blackstone Holdings II L.P., Blackstone
Holdings III L.P. and Blackstone Holdings IV L.P.

“Illegality Event” means, with respect to any Portfolio Investment and not as a
result of any action or inaction of the Financing Provider or any of its
affiliates, the determination by the Financing Provider (in its reasonable
discretion) that due to the adoption of or any change in any applicable law or
regulation (or the generally accepted interpretation thereof) or the issuance of
any order, judgment, ruling, administrative guideline or policy of or by any
Governmental Authority of competent jurisdiction, it is illegal or unlawful, or
there is a substantial likelihood that it will become illegal or unlawful, for
the Financing Provider to maintain ownership or dispose of such Portfolio
Investment.

 

- 5 -



--------------------------------------------------------------------------------

“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money (including in connection with
deposits or advances), (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
under conditional sale or other title retention agreements relating to property
acquired by such Person, (d) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accrued
expenses incurred and current accounts payable, in each case in the ordinary
course of business), (e) all Indebtedness of others secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed, (f) all guarantees by
such Person of Indebtedness of others, (g) all obligations required to be
accounted for as a finance or capital lease (and not an operating lease) on both
the balance sheet and income statement for financial reporting purposes in
accordance with GAAP, (h) all obligations, contingent or otherwise, of such
Person as an account party in respect of letters of credit and letters of
guaranty and (i) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances. The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor. Notwithstanding the foregoing “Indebtedness”
shall not include (v) indebtedness of such Person on account of the sale by such
Person of the first out tranche of any first lien loan that arises solely as an
accounting matter under ASC 860, (w) purchase price holdbacks arising in the
ordinary course of business in respect of a portion of the purchase price of an
asset or investment to satisfy unperformed obligations of the seller of such
asset or investment, (x) a commitment arising in the ordinary course of business
to make a future portfolio investment (including Portfolio Investments) or fund
the delayed draw or unfunded portion of any existing portfolio investment
(including Portfolio Investments), (y) any accrued incentive, management or
other fees to an investment manager or its affiliates (regardless of any
deferral in payment thereof), or (z) non-recourse liabilities for participations
sold by any person in any loan.

“Ineligibility Sale Settlement Date” means, with respect to any Portfolio
Investment, the later to occur of (a) the settlement of the sale by the
Financing Provider of such Portfolio Investment pursuant to clause (ii) or (iii)
of Section 2.04 and (b) the date on which the Company has paid the Sale Loss
Amount (if any) to the Financing Provider in accordance with Section 4.02(b).

“Ineligible Investment” means any Portfolio Investment that fails, at any time,
to satisfy the Eligibility Criteria.

“Initial Principal Amount” means, with respect to any Portfolio Investment,
(a) if such Portfolio Investment is a Primary Market Investment, the aggregate
par principal amount of such Portfolio Investment loans (for the avoidance of
doubt, without giving effect to any “original issue discount” in respect
thereof) made by the Financing Provider on the Relevant Settlement Date in
respect thereof and otherwise (b) the “Purchase Amount” specified in the
Relevant Trade Confirmation.

“Initial Purchase Percentage” means, with respect to any Portfolio Investment,
(a) if such Portfolio Investment is a Primary Market Investment, a percentage
equal to 100% minus the sum, expressed as a percentage of the Initial Principal
Amount of such Portfolio Investment, of (i) the amount of “original issue
discount” (if any) applicable to the funding of such Portfolio Investment and
(ii) the amount of any fees and expenses (excluding if taken in the form of
“original issue discount”) netted from the funding of such Portfolio Investment
and otherwise (b) the “Purchase Rate” specified in the Relevant Trade
Confirmation.

 

- 6 -



--------------------------------------------------------------------------------

“Initial Purchaser” has the meaning set forth in the Guarantee.

“Initial Value” means, with respect to any Portfolio Investment, (a) if such
Portfolio Investment is a Primary Market Investment, an amount equal to the
product of (i) the Initial Principal Amount of such Portfolio Investment
multiplied by (ii) the Initial Purchase Percentage of such Portfolio Investment,
and otherwise (b) an amount equal to the amount of cash proceeds actually paid
by the Financial Provider to acquire such Portfolio Investment.

“Interest Proceeds” means, with respect to a Portfolio Investment, all payments,
including, without limitation, interest and fees, if any, actually received by
the Financing Provider in its capacity as holder of such Portfolio Investment
(other than sale proceeds or Principal Proceeds or payments made as a result of
any “payment-in-kind” feature of the Portfolio Investment) (whether paid by the
obligor, an insurer, guarantor or other obligor or as a result of enforcement of
security).

“LIBOR Rate” shall mean, with respect to any Facility Fee Period, (i) the rate
per annum appearing on Reuters Pages LIBOR01 or LIBOR02 (or on any successor or
substitute page(s) of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Financing Provider in its
reasonable discretion from time to time for purposes of providing quotations of
interest rates applicable to Dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Facility Fee Period, as the rate for Dollar deposits with a
maturity of three (3) months or (ii) if the rate referenced in the preceding
clause (i) is not available, the rate per annum equal to the offered quotation
rate to first class banks in the London interbank market by a leading bank in
the London interbank market (selected by the Financing Provider in its
reasonable discretion) for U.S. Dollar deposits (for delivery on the first day
of such Facility Fee Period) of amounts in same day funds comparable to the
Financing Amount in effect at such time for periods comparable to such Facility
Fee Period as of approximately 11:00 a.m. (London, England time) two
(2) Business Days prior to the commencement of such Facility Fee Period;
provided that, if less than 0.0%, the LIBOR Rate shall be deemed to be 0.0% for
the purposes of this Agreement.

“LSTA” means the Loan Syndications and Trading Association, Inc.

“LSTA Distressed Trade Confirmation” means the Distressed Trade Confirmation and
the Purchase and Sale Agreement for Distressed Trades as supplemented by the
Standard Terms and Conditions applicable thereto, each as published by the LSTA
as of March 16, 2020 (or as subsequently published by the LSTA).

“LSTA Par/Near Par Trade Confirmation” means the Par/Near Par Trade Confirmation
as supplemented by the Standard Terms and Conditions for Par/Near Par Trade
Confirmation, each as published by the LSTA as of March 16, 2020 (or as
subsequently published by the LSTA).

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, properties, assets or financial condition of the Company taken as a
whole (excluding in any case a decline in the net asset value of the Company or
its subsidiaries, a change in general market conditions or values of the
investments of the Company and its subsidiaries taken as a whole); (b) the
ability of any Company Party to fully and timely perform its Obligations;
(c) the legality, validity, binding effect or enforceability against a Company
Party of a Facility Document to which it is a party; or (d) the rights, remedies
and benefits available to, or conferred upon, the Financing Provider under any
Facility Document.

“Material Indebtedness” means Indebtedness for borrowed money of any Company
Party that is (a) outstanding under the same agreement in a principal amount
exceeding $100,000,000 and (b) is either (i) public Indebtedness for borrowed
money or (ii) Indebtedness for borrowed money owed to the Financing Provider or
any Affiliate thereof.

 

- 7 -



--------------------------------------------------------------------------------

“Moody’s” shall mean Moody’s Investors Service, Inc., together with its
successors.

“Obligations” shall mean all obligations and liabilities (including interest
accruing on any overdue amounts and interest accruing after the filing of any
petition of bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, relating to the Company, whether or not a claim for post-filing
or post-petition interest is allowed in such proceeding), of the Company to the
Financing Provider, whether direct or indirect, absolute or contingent, due or
to become due, or now existing or hereafter incurred, which arise under this
Agreement (including obligations and liabilities arising under any Facility Sale
Transaction), whether on account of fees, interest, reimbursement obligations,
purchase price obligations, indemnities, out-of-pocket costs, and expenses
(including all reasonable and documented fees, charges and disbursements of
counsel to the Financing Provider that are required to be paid by the Company
pursuant hereto) or otherwise.

“Organizational Documents” means (a) with respect to any corporation or company,
its certificate, memorandum or articles of incorporation, organization or
association and its by-laws; (b) with respect to any limited partnership, its
certificate or declaration of limited partnership and its partnership agreement;
(c) with respect to any general partnership, its partnership agreement and
(d) with respect to any limited liability company, its articles of organization
and its operating agreement. If any term or condition of this Agreement or any
other Facility Document requires any Organizational Document to be certified by
a secretary of state or similar governmental official, the reference to any such
Organizational Document shall only be to a document of a type customarily
certified by such governmental official.

“Outstanding Principal Amount” means, with respect to a Portfolio Investment and
a Facility Sale Transaction, the aggregate principal amount of such Portfolio
Investment held by the Financing Provider on the Facility Sale Date (for the
avoidance of doubt, after giving effect to any adjustments in principal
resulting from principal repayments or payment-in-kind distributions occurring
prior to the Facility Sale Date).

“Parent” means The Blackstone Group Inc.

“Parent Rating Event” means the long-term issuer credit rating (or such similar
or analogous term) of the Parent is (a) downgraded by S&P or Fitch to BB+ or
lower or by Moody’s to Ba1 or lower or (b) withdrawn by S&P, Fitch or Moody’s.

“Par/Near Par Facility Sale Confirmation” means the LSTA Par/Near Par Trade
Confirmation attached as Exhibit B hereto.

“Payment Date” means the 5th calendar day following the end of each Facility Fee
Period (or if such date is not a Business Day, the immediately succeeding
Business Day).

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, joint ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

“Portfolio Investment” has the meaning set forth in Section 2.01.

 

- 8 -



--------------------------------------------------------------------------------

“Portfolio Investment Documents” means, with respect to any Portfolio
Investment, (a) the Underlying Documentation in respect of such Portfolio
Investment, (b) the offering memorandum, prospectus, private placement
memorandum and other similar documentation relating to the terms and conditions
of the Portfolio Investment and (c) the latest performance reports, servicer
reports, sub-servicer reports, master servicer reports or any similar reports or
information that are available to the Financing Provider (in its capacity as a
holder of such Portfolio Investment).

“Portfolio Refusal” means, with respect to any Purchase Request, the delivery by
the Financing Provider to the Company of written notice that the Financing
Provider is rejecting such Purchase Request pursuant to Section 2.02(b);
provided that (a) such rejection shall only constitute a Portfolio Refusal if
(i) such Purchase Request was delivered by the Company to the Financing Provider
in accordance with Section 2.02(a) and (ii) each of the conditions specified in
Section 2.03 (other than condition (1)) is satisfied (in the Financing
Provider’s reasonable discretion) on the date such rejection notice is
delivered, and (b) the date of a Portfolio Refusal shall be the date such
rejection notice is delivered by the Financing Provider in accordance with
Section 2.02(b).

“Primary Market Investment” means a Portfolio Investment purchased by the
Financing Provider in the primary market.

“Principal Proceeds” means, with respect to a Portfolio Investment, all payments
actually received by the Financing Provider in its capacity as holder of such
Portfolio Investment in respect of the reimbursement of the principal amount of
the Portfolio Investment including principal payments on the maturity date and
make-whole or premium payments, if any, paid to the Financing Provider in its
capacity as holder of such Portfolio Investment (whether paid by the obligor, an
insurer, guarantor or other obligor or as a result of enforcement of security);
provided that it is understood that (a) the principal amount of the Portfolio
Investment may be increased from time to time as the result of a
“payment-in-kind” feature of the Portfolio Investment and such increases shall
not constitute Principal Proceeds and (b) principal reimbursement payments in
respect of such increased principal amount shall constitute Principal Proceeds
hereunder.

“Principal Repayment Amount” means, with respect to any Portfolio Investment, an
amount equal to (a) the aggregate amount of Principal Proceeds actually received
by the Financing Provider (in its capacity as holder of such Portfolio
Investment) during the period from (and including) the Relevant Trade Date in
respect thereof to (and excluding) the Facility Sale Date in respect thereof
minus (b) any such Principal Proceeds the Financing Provider is required (as
determined by the Financing Provider in its reasonable discretion) to pay,
transfer or return to (i) the Relevant Seller pursuant to the Relevant Trade
Confirmation or (ii) the underlying obligor pursuant to the Underlying
Documentation.

“Purchase” has the meaning set forth in Section 2.01.

“Purchase Period” means, with respect to any Purchase Request, the period
beginning on (and including) the date on which the conditions set forth in
Section 2.03 were satisfied or waived in respect of such Purchase Request and
ending on the earlier of (i) the first date on which the conditions set forth in
Section 2.03 are no longer satisfied in respect of such Purchase Request and
(ii) the date that is 30 days following the first day of such Purchase Period.

“Purchase Request” has the meaning set forth in Section 2.01.

“Received Interest Amount” means, with respect to any Portfolio Investment and
any period, an amount equal to (a) the aggregate amount of Interest Proceeds
actually received by the Financing Provider (in its capacity as holder of such
Portfolio Investment) during such period minus (b) any such Interest Proceeds
the Financing Provider is required (as determined by the Financing Provider in
its reasonable discretion) to pay, transfer or return during such period to
(i) the Relevant Seller pursuant to the Relevant Trade Confirmation or (ii) the
underlying obligor pursuant to the Underlying Documentation.

 

- 9 -



--------------------------------------------------------------------------------

“Received Payment Amount” means, with respect to any Portfolio Investment, an
amount equal to (a) the aggregate amount of Interest Proceeds and Principal
Proceeds actually received by the Financing Provider (in its capacity as holder
of such Portfolio Investment) during the period from (and including) the
Relevant Trade Date in respect thereof to (and excluding) the Facility Sale Date
in respect thereof minus (b) any such Interest Proceeds or Principal Proceeds
the Financing Provider is required (as determined by the Financing Provider in
its reasonable discretion) to pay, transfer or return to (i) the Relevant Seller
pursuant to the Relevant Trade Confirmation or (ii) the underlying obligor
pursuant to the Underlying Documentation.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, partners, trustees,
administrators, employees, agents and advisors of such Person and of such
Person’s Affiliates.

“Relevant Failed Settlement Date” means, with respect to any Portfolio
Investment that is not a Primary Market Investment, if settlement occurred under
the Relevant Trade Confirmation by any method other than assignment, the date on
which the Company has paid all Failed Settlement Obligations (if any) to the
Financing Provider in accordance with Section 4.02.

“Relevant Principal Amount” means, with respect to any Portfolio Investment held
by the Financing Provider pursuant to this Agreement on any date of
determination:

(a) if such date occurs on or after the Relevant Settlement Date and prior to
the Removal Date, an amount equal to (i) the Initial Value of such Portfolio
Investment plus (ii) the Additional Funded Amount minus (iii) the Principal
Repayment Amount; and

(b) if such date occurs on or after the Removal Date, zero;

provided that (x) if any such Portfolio Investment has been sold in whole or in
part by the Financing Provider in a transaction permitted or required under this
Agreement and such sale or transfer has settled, the Sale Consideration Amount
in respect thereof shall be excluded from the Relevant Principal Amount, and
(y) if any such Portfolio Investment has been sold (or is subject to an
agreement to be sold) or encumbered in whole or in part by the Financing
Provider in a transaction prohibited under this Agreement, the principal amount
of such Portfolio Investment subject to such sale or encumbrance shall be
excluded from the Relevant Principal Amount (for the avoidance of doubt, in each
case subject to a floor of zero).

“Relevant Seller” means, with respect to any Portfolio Investment that is not a
Primary Market Investment, the “Seller” under the Relevant Trade Confirmation.

“Relevant Settlement Date” means, with respect to any Portfolio Investment,
(a) if such Portfolio Investment is a Primary Market Investment, the initial
date on which the Financing Provider funds such Portfolio Investment loans and
otherwise (b) the settlement date determined pursuant to the terms of the
Relevant Trade Confirmation.

“Relevant Trade Confirmation” means, with respect to any Portfolio Investment,
the Trade Confirmation pursuant to which the Financing Provider acquired such
Portfolio Investment.

 

- 10 -



--------------------------------------------------------------------------------

“Relevant Trade Date” means, with respect to any Portfolio Investment, (a) if
such Portfolio Investment is a Primary Market Investment, the date on which the
Financing Provider funds such Portfolio Investment loans and otherwise (b) the
“Trade Date” under the Relevant Trade Confirmation.

“Removal Date” means, with respect to any Portfolio Investment, the earliest to
occur of (a) the Relevant Failed Settlement Date, (b) the Ineligibility Sale
Settlement Date and (c) the Facility Sale Settlement Date.

“Requested Amount” means, with respect to any proposed Portfolio Investment
specified in a Purchase Request, the aggregate principal amount such proposed
Portfolio Investment subject to the Purchase Request.

“Required Notification Date” means, with respect to a Voting Rights Request, the
date that is the earlier of (x) three (3) Business Days after receipt of such
Voting Rights Request or (y) the date that is five (5) Business Days prior to
the last date on which the Financing Provider (in its capacity as holder of the
relevant Portfolio Investment) may act with respect to the related vote;
provided that, if the Company provides the Financing Provider with a Voting
Rights Request within five (5) Business Days prior to the last date on which the
Financing Provider (in its capacity as holder of the relevant Portfolio
Investment) may act with respect to the related vote, the Financing Provider
shall use commercially reasonable efforts to provide the Company with a Voting
Rights Intent Notice before such vote takes place.

“S&P” shall mean Standard & Poor’s Ratings Services, together with its
successors.

“Sale Consideration Amount” means, with respect to any sale of a Portfolio
Investment to any person other than a Company Party permitted or required under
this Agreement, an amount equal to the cash proceeds actually received by the
Financial Provider with respect to such sale.

“Sale Intent Notice” has the meaning set forth in Section 2.04.

“Sale Gain Amount” means, if the amount so calculated pursuant to clause (1) of
the definition of “Sale Loss Amount” is less than zero, the absolute value of
such amount.

“Sale Loss Amount” means, with respect to any sale of a Portfolio Investment to
any person other than a Company Party permitted or required under this
Agreement, an amount equal to the greater of (1) (a) (x) the Initial Value plus
(y) the Additional Funded Amount minus (b) (x) the Sale Consideration Amount
plus (y) the Received Principal Amount in respect of such Portfolio Investment
immediately prior to the “Trade Date” under the Trade Confirmation documenting
such sale and (2) zero.

“Second Lien Loan” means a non-revolving, senior secured loan, including any
delayed draw term loan, which trades as a “second lien loan” as determined by
the Financing Provider under then-current trading practices in the primary or
secondary loan market, as the case may be, and which is not a Distressed Loan.

“Structuring Fee Amount” means an amount equal to $[1,375,000].

“Termination Date” means the date on which the final Facility Sale Settlement
Date occurs following the Facility End Date or Facility Acceleration Event
(provided that if there are no Portfolio Investments on the Facility End Date or
the date of such Facility Acceleration Event, as applicable, the Termination
Date shall be the Facility End Date or the date of such Facility Acceleration
Event, as applicable).

 

- 11 -



--------------------------------------------------------------------------------

“Trade Confirmation” means, in each case in accordance with the Underlying
Documents:

(a) In the context of the purchase or sale of Eligible Reference Loans in the
secondary loan trading market that are not Distressed Loans, the LSTA Par/Near
Par Trade Confirmation or such other purchase and sale documentation as commonly
utilized or required by the applicable secondary loan trading market in which
the relevant Eligible Reference Loans trades,

(b) in the context of the purchase or sale of Eligible Reference Loans in the
secondary loan trading market that are Distressed Loans, the LSTA Distressed
Trade Confirmation or such other purchase and sale documentation as commonly
utilized or required by the applicable secondary loan trading market in which
the relevant Eligible Reference Loan trades, and

(c) in the context of the purchase of loans in the primary market, written
confirmation from the lead lender or agent bank in connection with the proposed
Portfolio Investment that a principal amount of such loan equal to the Requested
Amount has been allocated to Financing Provider.

“Transaction” has the meaning set forth in Section 6.01(c).

“Underlying Documentation” means, with respect to any Portfolio Investment, the
credit agreement or other similar primary agreement documenting the terms of
such Portfolio Investment (which, in the case of any Portfolio Investments that
is not a Primary Market Investment shall be the “Credit Agreement” specified in
the Relevant Trade Confirmation) together with any other transaction documents
governing such Portfolio Investment, in each case as such agreements are amended
from time to time.

“Unused Amount” means, on any date, an amount equal to the greater of (a) (i)
the Commitment Amount on such date minus (ii) the Financing Amount on such date
minus (iii) the Unused Holiday Amount on such date and (b) zero.

“Unused Fee” has the meaning set forth in Section 4.01(a).

“Unused Fee Amount” means, with respect to any Facility Fee Period, an amount
equal to the product of:

(a) the Average Unused Amount for such Facility Fee Period;

(b) the Unused Fee Rate; and

(c) the actual number of days in such Facility Fee Period divided by 360.

“Unused Fee Rate” means a rate per annum equal to 0.50%.

“Unused Holiday Amount” means, on any date, the lesser of:

(a) (i) the Commitment Amount in effect on such date plus (ii) the Financing
Amount in effect on such date; and

(b) (i) the Unused Holiday Amount on the immediately preceding date plus
(ii) the Daily Holiday Amount in respect of such immediately preceding date;

provided that the Unused Holiday Amount on the Closing Date shall be zero.

“Voting Rights” has the meaning set forth in Section 2.05.

“Voting Rights Intent Notice” has the meaning set forth in Section 2.05.

 

- 12 -



--------------------------------------------------------------------------------

“Voting Rights Request” has the meaning set forth in Section 2.05.

ARTICLE II

THE PORTFOLIO INVESTMENTS

SECTION 2.01. Purchases of Portfolio Investments. From time to time the Company
may request (each such request, a “Purchase Request”, and each such requested
purchase, a “Purchase”) that the Financing Provider acquire one or more Eligible
Reference Loans and sell such Eligible Reference Loans to the Company on the
terms set forth herein (each such Eligible Reference Loan subject to a Purchase
Request, a “Portfolio Investment” until the Removal Date in respect thereof).

SECTION 2.02. Procedures for Purchases.

(a) Purchase Requests. In connection with each Purchase Request, the Company
shall deliver to the Financing Provider a Purchase Request Form (substantially
in the form as set forth on Schedule 1 hereto) together with such other
information as the Financing Provider requests (including (1) information
regarding such Portfolio Investment, each related obligor and any related
underlying instruments, (2) any recent information memoranda, (3) the related
obligor’s most recent loan compliance statements and (4) any recent financial
statements of each related obligor).

(b) Right of Financing Provider to Reject Purchase Requests. The Financing
Provider shall have the right, in its sole and absolute discretion, to approve
or reject any Purchase Request and to request additional information regarding
any proposed Portfolio Investment. The Financing Provider shall notify the
Company (including via email) of its approval or rejection of each Purchase
Request (and, in the case of rejections, whether such rejection constitutes a
Portfolio Refusal) no later than the fifth (5th) Business Day succeeding the
date on which it receives the Purchase Request from the Company (provided that
for the avoidance of doubt, failure by the Financing Provider to timely provide
such notice shall not in any circumstances be deemed an acceptance of such
Purchase Request).

SECTION 2.03. Conditions to Purchases. The Financing Provider shall not enter
into any requested Purchase unless each of the following conditions is satisfied
(or waived as provided below):

(1) the Financing Provider, in its sole and absolute discretion, has approved
the related Purchase Request pursuant to Section 2.02(b);

(2) the related Purchase Request accurately describes in reasonable detail the
proposed Portfolio Investment and such Portfolio Investment as of the date of
such request satisfies the Eligibility Criteria;

(3) no Default or Event of Default has occurred and is continuing;

(4) no event of default under the Underlying Documentation for such Portfolio
Investment has occurred and is continuing;

 

- 13 -



--------------------------------------------------------------------------------

(5) the representations and warranties contained herein and in the other
Facility Documents shall be true and correct in all material respects on and as
of the date of determination to the same extent as though made on and as of that
date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case such representations and warranties
shall have been true and correct in all material respects on and as of such
earlier date; provided that, in each case, such materiality qualifier shall not
be applicable to any representations and warranties that already are qualified
or modified by materiality in the text thereof; and

(6) immediately after giving effect to the Purchase of the proposed Portfolio
Investment, the Financing Amount does not exceed the Commitment Amount in effect
on such date.

The Financing Provider may (in its sole and absolute discretion) waive any
conditions to a Purchase specified above in this Section 2.03 by written notice
thereof to the Company.

If the above conditions to a Purchase are satisfied or waived, during the
related Purchase Period the Financing Provider shall use good faith efforts to
enter into such Purchase on the terms set forth in the relevant Purchase
Request.

SECTION 2.04. Sales of Portfolio Investments; No Liens on Portfolio Investments.
The Financing Provider will not sell, transfer, pledge, assign or otherwise
dispose of any Portfolio Investment without the prior written consent of the
Company other than (i) to the Applicable Purchaser (or to a Designated Assignee
in accordance with Section 3.01) pursuant to a Facility Sale Transaction,
(ii) following the occurrence of any Illegality Event or Adverse Claim Event
with respect to such Portfolio Investment, (iii) any Portfolio Investment that
at any time is or becomes an Ineligible Investment and (iv) pursuant to a
Default Sale; provided that with respect to the preceding clauses (ii) and
(iii), (a) the Financing Provider shall provide the Company with five
(5) Business Days’ prior written notice (a “Sale Intent Notice”) of the
Financing Provider’s intent to pursue a sale or transfer of such Portfolio
Investment and (b) the Company may at any time within five (5) Business Days of
receipt of such notice elect to declare an Accelerated Sale Event in respect of
such Portfolio Investment by written notice to the Financing Provider. The
Financing Provider shall not create, incur, assume or suffer to exist any lien
or encumbrance of any kind with respect to any Portfolio Investment except as
expressly permitted under this Agreement.

SECTION 2.05. Voting of Portfolio Investments.

(a) The Financing Provider agrees to use best efforts (1) to notify the Company
in writing (which may be by email) of the expected occurrence of any event in
respect of which (whether under the terms of the Portfolio Investment or
otherwise) the Financing Provider (in its capacity as a holder of such Portfolio
Investment) has the right to vote on or consent to any waiver, amendment,
modification or other action with respect to such Portfolio Investment or the
documentation relating thereto (collectively, “Voting Rights”), and (2) to
provide to the Company any related documentation, instructions or notices
provided to the Financing Provider (in its capacity as holder of such Portfolio
Investment) in relation to such Voting Rights, within two (2) Business Days
after the earlier of (i) receipt of notice thereof or (ii) otherwise becoming
aware thereof.

(b) The Company may, but is not required to at any time, request that the
Financing Provider exercise Voting Rights with respect to the Portfolio
Investment in a certain way (such request, a “Voting Rights Request”). By the
relevant Required Notification Date, the Financing Provider shall notify the
Company in writing (which may be by email) whether it will or will not exercise
such Voting Rights in accordance with the Voting Rights Request (such notice, a
“Voting Rights Intent Notice”). Neither the Financing Provider nor any of its
subsidiaries will have an obligation to vote any Voting Rights pursuant to any
Voting Rights Request.

 

- 14 -



--------------------------------------------------------------------------------

(c) Except for the provisions hereof, neither the Financing Provider nor any of
its subsidiaries shall have an obligation in connection with any Voting Rights
to obtain any consent from the Company when making any decisions and taking or
refraining from taking any actions in connection with any Portfolio Investment,
including, without limitation, (i) any consent, waiver, modification or release
of any term thereof, (ii) the exercise of any rights or remedies thereunder, and
(iii) foreclosure, sale or other dealings with respect to any collateral.

(d) The Financing Provider shall have no obligation to notify the Company if to
do so would constitute a breach of any confidentiality obligations to which the
Financing Provider or its subsidiary may (in its capacity as a holder of the
relevant Portfolio Investment) be subject (as determined by the Financing
Provider’s counsel); provided that, if at any time the Financing Provider could,
by entering into a confidentiality agreement with the Company, avoid breaching
any confidentiality obligation to which the Financing Provider is subject, the
Financing Provider shall promptly offer to enter into a confidentiality
agreement with the Company on commercially reasonable terms.

SECTION 2.06. Documentation, Reports, etc. To the extent (x) it would not
constitute a breach of any confidentiality obligations to which the Financing
Provider is subject (as determined by the Financing Provider’s counsel) or
(y) the Financing Provider could avoid such breach by entering into a
confidentiality agreement with the Company on commercially reasonable terms, the
Financing Provider will (with respect to clause (y) only, after entering a
confidentiality agreement with the Company) obtain and provide the Company
promptly with copies of all Portfolio Investment Documents reasonably available
to the Financing Provider in its capacity as holder of such Portfolio
Investment, and thereafter obtain and provide the Company promptly with any and
all amendments and modifications thereto reasonably available to the Financing
Provider in its capacity as holder of such Portfolio Investment. If the
Financing Provider’s counsel determines that such action would constitute a
breach of any such confidentiality obligations which could not be avoided by the
Financing Provider entering into a confidentiality agreement with the Company,
the Financing Provider shall promptly provide the Company written notice of the
same, including a detailed explanation of the rationale for such determination.

SECTION 2.07. Accelerated Sale Events.

(a) If at any time the Financing Provider determines (in its reasonable
discretion) that any of the events set forth in the definition of “Accelerated
Sale Event” has occurred with respect to any Portfolio Investment, the Financing
Provider may after three (3) Business Days’ written notice to the Company,
declare an Accelerated Sale Event with respect to such Portfolio Investment by
written notice to the Company.

(b) At any time the Company may declare an Accelerated Sale Event with respect
to any Portfolio Investment by written notice to the Financing Provider;
provided that the Company shall not declare an Accelerated Sale Event in respect
of any Portfolio Investment at any time following the fifth Business Day
following the Company’s receipt of a Sale Intent Notice in respect thereof.

SECTION 2.08. Principal and Interest Proceeds. For the avoidance of doubt, the
parties acknowledge and agree that all Principal Proceeds and Interest Proceeds
received by the Financing Provider in respect of any Portfolio Investment shall
be solely for the account of the Financing Provider and shall not be subject to
any restrictions under this Agreement or any other Facility Agreement. For
purposes of clarity, the foregoing will not limit in any manner the obligation
of the Financing Provider to make any payments or distributions to the Company
pursuant to Section 4.01(a) (or, to the extent applicable, to apply the
Aggregate Received Interest Amount to reduce the amounts payable by the Company
to the Financing Provider pursuant to Section 4.01(a)).

 

- 15 -



--------------------------------------------------------------------------------

ARTICLE III

FACILITY SALES

SECTION 3.01. Facility Sales. The Company and the Financing Provider hereby
agree that on the Facility Sale Date in respect of each Portfolio Investment,
the Applicable Purchaser and the Financing Provider shall be deemed to enter
into a Facility Sale Transaction in respect of such Portfolio Investment
pursuant to which the Financing Provider will sell such Portfolio Investment to
the Applicable Purchaser on the terms set forth herein (provided that the
Applicable Purchaser may, within three (3) Business Days of any Facility Sale
Date, designate (by written notice to the Financing Provider) another Person as
the assignee (a “Designated Assignee”) of the relevant Portfolio Investment
under such Facility Sale Transaction so long as (a) the Applicable Purchaser
represents and warrants that the matters set forth in 6.01(b) are true and
correct in all material respects with respect to such Designated Assignee and
(b) the Financing Provider shall have received all documentation and other
information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the PATRIOT Act, in respect of such Designated Assignee; provided further, for
the avoidance of doubt, obligations and liabilities arising under any such
Facility Sale Transaction shall be “Obligations” of the Applicable Purchaser
hereunder and the designation of a Designated Assignee shall not relieve any
Company Party of its obligations in respect thereof). For the avoidance of
doubt, the parties hereby agree that each Facility Sale Transaction shall be
part of this Agreement and, without duplication of any obligations under any of
the agreements in Section 3.02 below, any obligations or liabilities of the
Applicable Purchaser arising thereunder shall constitute “Obligations” under
this Agreement.

SECTION 3.02. Documentation. Each Facility Sale Transaction in respect of a
Portfolio Investment that is a Distressed Loan (determined as of the related
Facility Sale Date in the Financing Provider’s reasonable discretion) shall be
deemed to be entered into pursuant to a Distressed Facility Sale Confirmation
with the terms set forth on Schedule 2. Each Facility Sale Transaction in
respect of a Portfolio Investment that is not a Distressed Loan (determined as
of the related Facility Sale Date in the Financing Provider’s reasonable
discretion) shall be deemed to be entered into pursuant to a Par/Near Par
Facility Sale Confirmation with the terms set forth on Schedule 3.

SECTION 3.03. Non-Cash Receipts. If, in connection with any Portfolio
Investment, the Financing Provider receives any asset or property other than
cash, such asset or property will be transferred and assigned on the Facility
Sale Settlement Date in respect thereof, free and clear of all liens and
encumbrances, to the Applicable Purchaser (and in the name of the Applicable
Purchaser).

SECTION 3.04. Capital Condition. For the avoidance of doubt, the parties agree
that, notwithstanding any provision to the contrary herein, the Company shall
not be required to enter into any Facility Sale Transaction under this Agreement
unless and until the Capital Condition is satisfied.

 

- 16 -



--------------------------------------------------------------------------------

ARTICLE IV

FACILITY PAYMENTS

SECTION 4.01. Facility Payments; Structuring Fees.

(a) Facility Fees. On each Payment Date:

(i) if the Facility Payment Amount is positive, the Company shall pay to the
Financing Provider an amount equal to the Facility Payment Amount; and

(ii) if the Facility Payment Amount is negative, the Financing Provider shall
pay to the Company an amount equal to the absolute value of the Facility Payment
Amount.

(b) Structuring Fee. On the Payment Date occurring after the earlier to occur of
(i) the Facility End Date and (ii) the Termination Date, the Company shall pay
to the Financing Provider a structuring fee in an amount equal to the
Structuring Fee Amount.

 

- 17 -



--------------------------------------------------------------------------------

SECTION 4.02. Expenses; Portfolio Investment Sale Losses.

(a) Expenses. The Company shall pay or reimburse:

(i) (a) all reasonable and documented fees and reasonable and documented
out-of-pocket expenses of the Financing Provider associated with the
preparation, negotiation, execution, delivery and administration of the Facility
Documents and any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), including the reasonable and documented fees and out-of-pocket,
documented expenses of one outside counsel for the Financing Provider with
respect thereto, provided that the aggregate amount of such fees and expenses
payable by the Company shall not exceed $125,000, and (b) in connection with any
enforcement of the Facility Documents, all reasonable and documented fees and
out-of-pocket expenses of the Financing Provider (limited, in each case, to the
reasonable and documented out-of-pocket fees, disbursements and other charges
of, in the case of legal counsel, one firm of outside counsel for the Financing
Provider, and if necessary, any local counsel in each material jurisdiction)
including all such documented out-of-pocket expenses incurred during any
workout, restructuring or negotiations;

(ii) in respect of each Portfolio Investment, all (a) documented actual costs
and fees required to be paid by the Financing Provider to a lender or agent
under the relevant credit documentation, including amounts paid as an indemnity
or compensation for acting as agent under or for providing administrative
services with respect to the relevant Portfolio Investment or such credit
documentation, (b) actual advisory fees required to be paid by the Financing
Provider under the Underlying Documentation in respect of a Portfolio Investment
as a holder thereof or which were incurred at the request of the Company,
(c) reasonable and documented out-of-pocket external legal fees of one firm of
outside counsel incurred by the Financing Provider in connection with its
ownership of such Portfolio Investment with respect to which a default, event of
default or similar event has occurred or in connection with any Portfolio
Investment that becomes a Distressed Loan (and to the extent not reimbursable
under the Underlying Documentation), and (d) assignment or transfer fees
required under the Underlying Documentation payable to a trustee, agent,
borrower or obligor or similar person in connection with a transfer of the
Portfolio Investment permitted or required under this Agreement and any other
costs and expenses (including legal costs, duties and taxes) required to be paid
by the Financing Provider under the terms of the Underlying Documentation
relating to the Portfolio Investment in connection therewith; and

(iii) without duplication with clauses (i) and (ii) above, in respect of each
Purchase requested by the Company, all reasonable and documented out-of-pocket
actual costs, fees, expenses and losses incurred by the Financing Provider in
completing, or attempting to complete, such Purchase, including with respect to
settlement under the applicable Relevant Trade Confirmation (all such costs,
fees, out-of-pocket expenses and losses incurred in connection with settlement
by any method other than assignment being “Failed Settlement Obligations”).

(b) Portfolio Investment Sale Proceeds. With respect to any sale, or attempted
sale, of any Portfolio Investment by the Financing Provider to any person other
than a Company Party or any designee thereof permitted or required under this
Agreement, (i) the Company shall pay to the Financing Provider an amount, if
any, equal to the Sale Loss Amount and (ii) the Financing Provider shall pay to
the Company an amount, if any, equal to the Sale Gain Amount.

 

- 18 -



--------------------------------------------------------------------------------

(c) Payments. All payments or reimbursements pursuant to this Section 4.02 shall
be paid within thirty (30) days of the Company’s receipt of written demand
together with reasonably detailed back-up documentation supporting such demand.

SECTION 4.03. Payments Generally; Default Interest; Right of Set-off.

(a) Payments Generally. The Company shall (or, to the extent applicable, the
Applicable Purchaser shall) make each payment required to be made by it
hereunder (whether of amounts payable under Section 4.01 or 4.02, or otherwise)
prior to 3:00 p.m., on the date when due, in immediately available funds,
without set-off or counterclaim. Any amounts received after such time on any
date may, in the reasonable discretion of the Financing Provider, be deemed to
have been received on the next succeeding Business Day. All such payments shall
be made to the Financing Provider at its offices and pursuant to wire
instructions, in each case to be provided by the Financing Provider. All
payments hereunder shall be made in U.S. Dollars.

(b) Default Interest. If the Applicable Purchaser shall default in the payment
of any Obligations to purchase any Portfolio Investment hereunder, the
Applicable Purchaser shall on receipt of written demand of the Financing
Provider from time to time pay interest, to the extent permitted by law, on all
overdue amounts up to (but not including) the date of actual payment (after as
well as before judgment) at a rate per annum (computed using the actual number
of days elapsed over a year of 360 days) equal to 2.0%.

(c) Right of Set-off. Upon the occurrence and during the continuance of any
Event of Default, the Financing Provider (and its respective banking Affiliates)
are hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits at any time held and
other indebtedness at any time owing by the Financing Provider (or any of its
banking Affiliates) to or for the credit or the account of any Company Party
against any and all of any such overdue amounts owing to such Person under the
Facility Documents, irrespective of whether or not the Financing Provider shall
have made any demand under any Facility Document.

ARTICLE V

CONDITIONS PRECEDENT

SECTION 5.01. Representations and Warranties. The obligation of the Financing
Provider to enter into this Agreement and perform its obligations hereunder is
subject to the satisfaction, or waiver in accordance with Section 8.04, of the
following conditions on or before the Closing Date:

(a) Facility Documents. The Financing Provider shall have received copies of
each Facility Document as the Financing Provider shall reasonably request, duly
executed and delivered by each Company Party;

(b) Organizational Documents; Incumbency. The Financing Provider shall have
received, in respect of each Company Party, (1) copies of each Organizational
Document as the Financing Provider shall reasonably request, and, to the extent
applicable, certified as of the Closing Date or a recent date prior thereto by
the appropriate Governmental Authority; (2) signature and incumbency
certificates of the authorized signatories of such Company Party; (3) actions by
written consent of the managing member, resolutions or other authorizations of
or by the members, board of directors or similar governing body, as applicable,
of such Company Party approving and authorizing the execution, delivery and

 

- 19 -



--------------------------------------------------------------------------------

performance of the Facility Documents to which it is a party or by which it or
its assets may be bound as of the Closing Date, certified as of the Closing Date
by its secretary or an assistant secretary as being in full force and effect
without modification or amendment; (4) a good standing certificate from the
applicable Governmental Authority of such Company Party’s jurisdiction of
incorporation, organization or formation dated the Closing Date or a recent date
prior thereto and (5) such other documents as the Financing Provider may
reasonably request;

(c) Governmental Authorizations and Consents. Each Company Party shall have
obtained all Governmental Authorizations and all consents of other Persons, in
each case that are necessary or advisable in connection with the transactions
contemplated by the Facility Documents and each of the foregoing shall be in
full force and effect and in form and substance reasonably satisfactory to the
Financing Provider. All applicable waiting periods shall have expired without
any action being taken or threatened by any competent authority which would
restrain, prevent or otherwise impose adverse conditions on the transactions
contemplated by the Facility Documents or the financing thereof and no action,
request for stay, petition for review or rehearing, reconsideration, or appeal
with respect to any of the foregoing shall be pending, and the time for any
applicable agency to take action to set aside its consent on its own motion
shall have expired;

(d) Opinions of Counsel. The Financing Provider and its counsel shall have
received a duly executed copy of opinions of Dechert LLP, counsel to the Company
Parties, dated the Closing Date, in form and substance reasonably satisfactory
to the Financing Provider (and each Company Party hereby instructs such counsel
to deliver such opinion to the Financing Provider) (it being understood that no
such opinion will be required to be given with respect to any foreign party);

(e) Expenses. The Company shall have paid to the Financing Provider all expenses
payable pursuant to Section 4.02 that have accrued prior to the Closing Date;

(f) No Litigation. There shall not exist any action, suit, investigation,
litigation, proceeding, hearing or other legal or regulatory developments,
pending or, to its reasonable knowledge, threatened in any court or before any
arbitrator or Governmental Authority that, in the reasonable opinion of the
Financing Provider, singly or in the aggregate, materially impairs any of the
transactions contemplated by the Facility Documents or that could have a
Material Adverse Effect;

(g) Patriot Act. On or prior to the Closing Date, the Financing Provider shall
have received all documentation and other information required by bank
regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)
the “PATRIOT Act”) in respect of each Company Party; and

(h) Other Matters. Such other documents as the Financing Provider may reasonably
require; provided that nothing in this clause shall imply or impose a duty on
the Financing Provider to so require.

 

- 20 -



--------------------------------------------------------------------------------

ARTICLE VI

REPRESENTATIONS, WARRANTIES AND COVENANTS

SECTION 6.01. Representations and Warranties.

(a) The Company and the Initial Purchaser each represents to the Financing
Provider that (i) it is duly organized and validly existing under the laws of
the jurisdiction of its organization and has all requisite power and authority
to execute, deliver and perform this Agreement and each other document
contemplated hereby to which it is a party and to consummate the transactions
herein and therein contemplated, (ii) the execution, delivery and performance of
this Agreement and each such other related document, and the consummation of
such transactions have been duly authorized by it and this Agreement and each
such other document constitutes its legal, valid and binding obligation,
(iii) the execution, delivery and performance of this Agreement and each such
other document and the consummation of such transactions (x) do not and will not
conflict with the provisions of its governing instruments, (y) will not violate
any provisions of applicable law or regulation or any order of any court or
regulatory body and (z) will not result in the breach of, or constitute a
default, or require any consent, under any material agreement, instrument or
document to which it is a party or by which it or any of its property may be
bound or affected and (iv) no actions or proceedings at law or in equity are
pending (or, to its knowledge, threatened) against it before any court,
tribunal, governmental body, agency or official or any arbitrator that would
reasonably be expected to result in a Material Adverse Effect.

(b) On each Relevant Trade Date and Facility Sale Date, the Applicable Purchaser
represents and warrants that the Applicable Purchaser is an eligible assignee
under the documentation governing the relevant Portfolio Investment, however
eligibility (or such similar terms as necessary to give meaning to this
provision) is determined thereunder and, without limiting the foregoing, is
eligible to become the registered owner of such Portfolio Investment (subject to
any consents required under the Underlying Documentation).

(c) Each of the Company, the Initial Purchaser and the Financing Provider
represents and warrants that, with respect to this Agreement and each
transaction contemplated hereby (each, a “Transaction”):

(i) Non-Reliance. It has made its own determinations regarding the tax and
accounting treatment of all aspects of the Transaction including, without
limitation, the tax and accounting treatment of any principal, interest or other
distributions paid with respect to the Portfolio Investments. It is acting for
its own account, and it has made its own independent decisions to enter into
that Transaction. It has evaluated for itself whether that Transaction is
appropriate or proper for it based upon its own judgment and upon advice from
such advisers as it has deemed necessary. It is not relying on any communication
(written or oral) of the other party as investment advice or as a recommendation
to enter into that Transaction; it being understood that information and
explanations related to the terms and conditions of a Transaction shall not be
considered investment advice or a recommendation to enter into that Transaction.
No communication (written or oral) received from the other party shall be deemed
to be an assurance or guarantee as to the expected results of that Transaction.

(ii) Assessment and Understanding. It is capable of assessing the merits of and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of that
Transaction. It is also capable of assuming, and assumes, the risks of that
Transaction.

(iii) Status of Parties. The other party is not acting as a fiduciary for or an
adviser to it in respect of that Transaction.

On each Relevant Trade Date and Facility Sale Date the Applicable Purchaser and
the Financing Provider shall each be deemed to repeat all the foregoing
representations in this clause (c) made by it.

 

- 21 -



--------------------------------------------------------------------------------

(d) Financing Provider Representation and Warranty. The Financing Provider
represents and warrants to each Company Party that it (a) shall not, and does
not intend to, treat or characterize the entry into this Agreement as a “true
sale” of any Portfolio Investment, (b) it shall account for each Portfolio
Investment on its consolidated balance sheet and (c) shall not legally isolate
any such Portfolio Investment with the intention that such assets may not be
recoverable by, or available to, the estate of the Financing Provider or its
creditors in the event of a bankruptcy, insolvency or other similar event or
proceeding.

ARTICLE VII

EVENTS OF DEFAULT

SECTION 7.01. Events of Default.

Each of the following events shall be an “Event of Default” hereunder:

(a) the Company or the Initial Purchaser shall fail to pay any amount owing by
it in respect of the Obligations (whether for fees, valid reimbursement
obligations or other amounts) when and as the same shall become due and payable,
and, in the case of any fee, cost, expense or loss, such failure is not remedied
on or before the first (1st) Business Day after written notice of such failure
is received by the Company;

(b) any representation or warranty made or deemed made by any Company Party
herein or in any Facility Document or any amendment or modification hereof or
thereof or waiver hereunder or thereunder, or in any report, certificate or
other document furnished pursuant hereto or thereto or any amendment or
modification hereof or thereof or waiver hereunder or thereunder, shall prove to
have been incorrect in any material respect when made or deemed made;

(c) any Company Party shall fail to observe or perform any covenant, condition
or agreement contained herein and such failure is not remedied on or before ten
(10) Business Days after written notice of such failure if received by the
Company;

(d) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Company Party or its debts, or of a substantial part of its
assets, under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for any
Company Party or for a substantial part of its assets, and, in any such case,
such proceeding or petition shall continue undismissed for sixty (60) days or an
order or decree approving or ordering any of the foregoing shall be entered;

(e) any Company Party shall (i) voluntarily commence any proceeding or file any
petition seeking liquidation, reorganization or other relief under any Federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in clause
(d) of this Article, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
such Company Party or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

 

- 22 -



--------------------------------------------------------------------------------

(f) any Company Party shall become unable, admit in writing its inability or
fail generally to pay its debts as they become due;

(g) (i) any Company Party shall default in the performance of any obligation
relating to Material Indebtedness and any applicable grace periods shall have
expired and any applicable notice requirements shall have been complied with,
and as a result of such default the holder or holders of such Material
Indebtedness or any trustee or agent on behalf of such holder or holders shall
have caused, or shall be entitled or permitted or have the right to cause, such
Material Indebtedness to become due prior to its scheduled final maturity date
or (ii) any Company Party shall default in the payment of the outstanding
principal amount due on the scheduled final maturity date of any Indebtedness
outstanding under one or more agreements of such Company Party, any applicable
grace periods shall have expired following the applicable scheduled final
maturity date thereunder, in an aggregate principal amount at any time unpaid
exceeding $100,000,000; or

(h) a Parent Rating Event,

SECTION 7.02. Remedies.

(a) Upon the occurrence of an Event of Default (other than an event with respect
to the Company described in clause (d) or (e) of Section 7.01), and at any time
thereafter during the continuance of such event, the Financing Provider may, by
written notice to the Company, take one or more of the following actions, at the
same or different times:

(i) terminate the commitments and reduce the Commitment Amount to zero;

(ii) declare a Facility Acceleration Event;

(iii) declare all of the Obligations then outstanding to be due and payable in
whole (or in part, in which case any Obligations not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
Obligations so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Company and Initial Purchaser
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Company and the Initial Purchaser;

(iv) in the event that any Facility Sale Transaction is stayed, enjoined or
declared to be ineffective by a court of competent jurisdiction, or if any
Company Party files or supports any motion seeking the same, to sell or
otherwise dispose of in a commercially reasonable manner (a “Default Sale”) the
Portfolio Investment at such price or prices as the Facility Provider may
reasonably deem satisfactory, subject to such Facility Sale Transaction and
declare any Sale Loss Amounts arising therefrom to be due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Company and the Initial Purchaser; and

 

- 23 -



--------------------------------------------------------------------------------

(v) subject to the terms of the Facility Documents, exercise any and all
remedies under the Facility Documents and under applicable law available to the
Financing Provider,

(b) Upon the occurrence of an Event of Default described in clause (d) or (e) of
Section 7.01, the actions and events described in Sections 7.02(a)(i), (ii)
and(iii) shall be required or taken automatically without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Company and the Initial Purchaser.

ARTICLE VIII

MISCELLANEOUS

SECTION 8.01. Notices. All notices and other communications in respect hereof
(including, without limitation, any modifications hereof, or requests, waivers
or consents hereunder) to be given or made by a party hereto shall be in writing
(including by electronic mail or other electronic messaging system) to:

(i) if to the Company or the Initial Purchaser, to it at c/o GSO Capital
Partners LP, 345 Park Ave., New York, NY 10154, Attention of Brad Marshall
(E-mail gsointralinks1@blackstone.com); with a copy, which shall not constitute
notice, to it at c/o GSO Capital Advisors LLC, 345 Park Ave., New York, NY
10154, Attention of Marc Sileo / Jana Douglas (Telephone No. 212-503-2127 /
2025; E-mail Marc.Sileo@gsocap.com / Jana.Douglas@gsocap.com); with a copy,
which shall not constitute notice, to Dechert LLP, 1095 Avenue of the Americas,
New York, New York 10036, Attention of Jay R. Alicandri, Esq. (Telephone No.
(212) 698-3800; E-mail jay.alicandri@dechert.com); and

(ii) if to the Financing Provider, to the address to be provided separately by
the Financing Provider;

or, in each case, at such other address as shall be designated by such party in
a notice to each other party hereto. All such notices and other communications
shall be deemed to have been duly given when transmitted by telecopier or
personally delivered or, in the case of a mailed notice, upon receipt, in each
case given or addressed as aforesaid.

SECTION 8.02. No Waiver. No failure on the part of any party hereto to exercise
and no delay in exercising, and no course of dealing with respect to, any right,
power or privilege under this Agreement shall operate as a waiver thereof, nor
shall any single or partial exercise of any right, power or privilege under this
Agreement preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The remedies provided herein are cumulative and
not exclusive of any remedies provided by law.

SECTION 8.03. Indemnity; Damage Waiver.

(a) The Company shall indemnify the Financing Provider and each of its Related
Parties (each such person being called an “Indemnitee”), against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the fees, charges and disbursements of not more than
one (1) outside counsel for any Indemnitee, and if necessary, any local counsel
in each material jurisdiction, incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (1) the execution or
delivery of this Agreement or any agreement or

 

- 24 -



--------------------------------------------------------------------------------

instrument contemplated thereby, the performance by the parties thereto of their
respective obligations hereunder or the exercise of the parties thereto of their
respective rights or the consummation of the transactions contemplated hereby,
(2) the purchase (or attempted purchase), sale (or attempted sale) or ownership
of any Portfolio Investment, in each case in accordance with the terms of this
Agreement, or (3) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from (x) the bad faith, fraud, willful misconduct or
gross negligence of such Indemnitee, (y) a claim brought against such Indemnitee
for material breach in bad faith of such Indemnitee’s obligations under this
Agreement or the other Facility Documents, if there has been a final and
nonappealable judgment against such Indemnitee on such claim as determined by a
court of competent jurisdiction or (z) a claim arising as a result of a dispute
between Indemnitees (other than claims arising out of any act or omission by the
Company or its Affiliates).

(b) To the extent permitted by applicable law, no party hereto shall assert, and
each party hereto hereby waives, any claim against any other party (or any
Related Party to such party), on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
agreement, instrument or transaction contemplated hereby, or the purchase (or
attempted purchase), sale (or attempted sale) or ownership of any Portfolio
Investment.

SECTION 8.04. Amendments. No amendment, modification or waiver in respect of
this Agreement will be effective unless in writing (including, without
limitation, a writing evidenced by a facsimile transmission) and executed by the
Company, the Initial Purchaser and the Financing Provider.

SECTION 8.05. Successors; Assignments. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that (i) neither the Company nor
the Initial Purchaser may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Financing
Provider (and any attempted assignment or transfer by the Company or the Initial
Purchaser without such consent shall be null and void) and (ii) the Financing
Provider may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Company (and any attempted
assignment or transfer by the Company without such consent shall be null and
void). Except as expressly set forth herein, nothing in this Agreement,
expressed or implied, shall be construed to confer upon any person any legal or
equitable right, remedy or claim under or by reason of this Agreement.

SECTION 8.06. Governing Law; Submission to Jurisdiction; Etc.

(a) Governing Law. This Agreement will be governed by and construed in
accordance with the law of the State of New York.

(b) Submission to Jurisdiction. With respect to any suit, action or proceedings
relating to this Agreement (collectively, “Proceedings”), each party hereto
irrevocably (i) submits to the non-exclusive jurisdiction of the courts of the
State of New York and the United States District Court located in the Borough of
Manhattan in New York City and (ii) waives any objection which it may have at
any time to the laying of venue of any Proceedings brought in any such court,
waives any claim that such Proceedings have been brought in an inconvenient
forum and further waives the right to object, with respect to such Proceedings,
that such court does not have any jurisdiction over such party. Nothing in this
Agreement precludes the Financing Provider from bringing Proceedings in any
other jurisdiction.

 

- 25 -



--------------------------------------------------------------------------------

(c) Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

SECTION 8.07. Counterparts. This Agreement may be executed in any number of
counterparts by facsimile or other written form of communication, each of which
shall be deemed to be an original as against the party whose signature appears
thereon, and all of which shall together constitute one and the same instrument.

SECTION 8.08. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 8.09. Confidentiality. The Information (as defined below) and the
contents of this Agreement are confidential and shall not be disclosed to any
third party, and no party hereto shall make any public announcement relating to
this Agreement without consent of each other party (except that the Company may
make such an announcement by way of a press release, filing a Form 8-K or other
periodic report with the Securities and Exchange Commission, or as otherwise
required by applicable law or regulation); except that disclosure by any party
of this Agreement and its terms, or by the Financing Provider of the
Information, is permitted (i) to its Affiliates and to its and its Affiliates’
respective partners, directors, officers, employees, agents, attorneys, advisors
and other representatives who need to know such Information in connection with
the transactions contemplated hereby (it being understood that (A) the Persons
to whom such disclosure is made will be informed of the confidential nature of
such Information and instructed to keep such Information confidential to the
same extent as provided in this Section 8.09 and (B) it will be responsible for
its Affiliates’ compliance with this Section 8.09), (ii) to the extent requested
by any regulatory agency or authority with competent jurisdiction over it or its
Affiliates (including any self-regulatory authority), (iii) where required or
appropriate in response to any summons, subpoena, or otherwise in connection
with any litigation or regulatory inquiry or to comply with any applicable law,
order, regulation, ruling, or disclosure requirement, including without
limitation, any requirement of any regulatory body or stock exchange where the
shares of such disclosing party are listed, as determined by the disclosing
party in good faith following consultation with the other party hereto, (iv) to
any other party hereto or to any rating agency in connection with rating any
Company Party, (v) in connection with the exercise of any remedies hereunder or
under any other Facility Document or any action or proceeding relating to this
Agreement or any other Facility Document or the enforcement of rights hereunder
or thereunder, (vi) subject to an agreement containing provisions substantially
the same as those of this Section 8.09, to any assignee of or participant in, or
any prospective assignee of or participant in, any of its rights or obligations
under this Agreement; provided that such Person would be permitted to be an
assignee or participant pursuant to the terms hereof, (vii) on a confidential
basis to (A) any actual or prospective counterparty (or its advisors) to any
swap or derivative transaction relating to any Company Party or any of their
obligations or (B) any market data service, (viii) with the prior written
consent of the Company or (ix) to the extent such Information (A) becomes
publicly available other than as a result of a breach of this Section 8.09 or
(B) becomes available to the Financing Provider or any of its Affiliates on a
nonconfidential basis from a source other than the Company or its Affiliates and
is not actually known by it to be in breach of any other Person’s
confidentiality obligations to the Company. Notwithstanding the foregoing or any
other provision in this Agreement or any other document, the Company, the
Initial Purchaser and the Financing Provider (and each employee, representative,
or other agent of the Company, the Initial Purchaser and the Financing Provider)
may each disclose to any and all persons, without limitation of any kind, the
U.S. tax treatment and U.S. tax structure of the transaction

 

- 26 -



--------------------------------------------------------------------------------

and all materials of any kind (including opinions or other tax analyses) that
are provided to them relating to such U.S. tax treatment and U.S. tax structure
(as those terms are used in Treasury Regulations under Sections 6011, 6111
and 6112 of the U.S. Internal Revenue Code of 1986, as amended (the “Code”)),
other than any information for which nondisclosure is reasonably necessary in
order to comply with applicable securities laws.

For purposes of this Section 8.09, “Information” means all information provided
by the Company or the Initial Purchaser to the Financing Provider in connection
with this Agreement or the transactions contemplated herein relating to the
Company or any of its businesses or any portfolio investment (including
information delivered pursuant to Section 2.01), other than any such information
that is available to the Financing Provider on a nonconfidential basis prior to
disclosure by the Company or the Initial Purchaser (as applicable) and is not
actually known by it to be in breach of any other Person’s confidentiality
obligations to the Company or the Initial Purchaser (as applicable). Any Person
required to maintain the confidentiality of Information as provided in this
Section 8.09 shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

SECTION 8.10. Savings Clause. Notwithstanding any provision to the contrary
herein or in the Facility Documents, the parties acknowledge and agree that
(a) the amount of any Obligations owed by the Company to the Financing Provider
pursuant to Section 4.01(a) shall be calculated by deducting from such amounts
any and all Interest Proceeds that the Financing Provider actually receives in
its capacity as holder of any Portfolio Investment and (b) any and all Interest
Proceeds and other amounts actually received by the Financing Provider in such
capacity on or after the date hereof, to the extent not deducted from any
Obligations pursuant to the foregoing clause (a), shall be payable to the
Company.

[remainder of page intentionally blank]

 

- 27 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BLACKSTONE PRIVATE CREDIT FUND By  

/s/ Stephan Kuppenheimer

  Name:   Stephan Kuppenheimer   Title:   Chief Financial Officer GOLDMAN SACHS
BANK USA By  

/s/ Joseph McNeila

  Name:   Joseph McNeila   Title:   Managing Director

 

 

- 28 -



--------------------------------------------------------------------------------

SCHEDULE 1

FORM OF PURCHASE REQUEST

[to be agreed upon by the parties hereto]



--------------------------------------------------------------------------------

SCHEDULE 2

Terms of Distressed Facility Sale Confirmation

Trade Date: The Facility Sale Date

Seller: Goldman Sachs Bank USA

Buyer: The Applicable Purchaser as of the Facility Sale Date

Credit Agreement: The “Credit Agreement” specified in the relevant Purchase
Request (as amended from time to time)

Borrower: The “Borrower” specified in the relevant Purchase Request

Form of Purchase: Assignment Only

Purchase Amount/Type of Debt:

Purchase Amount: The Outstanding Principal Amount

Type of Debt: Term Loan or as otherwise agreed in writing by the parties

Facility: The “Facility” specified in the relevant Purchase Request

CUSIP Number: The “CUSIP Number” specified in the relevant Purchase Request

Purchase Rate: The Facility Purchase Price

Accrued Interest: Trades Flat

Credit Documents to be provided by Seller: No, unless requested in writing by
the Applicable Purchaser; provided that any such request will contain a
representation by the Applicable Purchaser that it is not a lender with respect
to such Portfolio Investment

Collateral Annex Applicable: No

Collateral Account Institution: Not applicable

LSTA Standard Other Terms of Trade: None

Trade Specific Other Terms of Trade: [Backup settlement provision to provide
that the Financing Provider will be permitted to sell the Portfolio Investment
to a third party and cash settle the difference with the Applicable Purchaser;
all Portfolio Investments so sold shall be transferred and assigned to the
Applicable Purchaser free and clear of all liens and encumbrances.]



--------------------------------------------------------------------------------

SCHEDULE 3

Terms of Par/Near Par Facility Sale Confirmation

Trade Date: The Facility Sale Date

Seller: Goldman Sachs Bank USA

Buyer: The Applicable Purchaser as of the Facility Sale Date

Credit Agreement: The “Credit Agreement” specified in the relevant Purchase
Request (as amended from time to time)

Borrower: The “Borrower” specified in the relevant Purchase Request

Form of Purchase: Assignment Only

Purchase Amount/Type of Debt:

Purchase Amount: The Outstanding Principal Amount

Type of Debt: Term Loan or as otherwise agreed in writing by the parties

Facility: The “Facility” specified in the relevant Purchase Request

CUSIP Number: The “CUSIP Number” specified in the relevant Purchase Request

Purchase Rate: The Facility Purchase Price

Upfront Fee: None

Credit Documents to be provided by Seller: No, unless requested in writing by
the Applicable Purchaser; provided that any such request will contain a
representation by the Applicable Purchaser that it is not a lender with respect
to such Portfolio Investment

Collateral Annex Applicable: No

Collateral Account Institution: Not applicable

Trade Specific Other Terms of Trade: [Backup settlement provision to provide
that the Financing Provider will be permitted to sell the Portfolio Investment
to a third party and cash settle the difference with the Applicable Purchaser;
to include “trades flat” accrued interest election language; all Portfolio
Investments so sold shall be transferred and assigned to the Applicable
Purchaser free and clear of all liens and encumbrances.]